DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/5/22 has been entered. 


Election/Restrictions
Newly submitted claim 18 is  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of claim 18 is a non-elected species of the invention. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andris US 5238156.
 	Andris discloses:
 	1. (Currently Amended) An elastic member 3 configured to be used in a pump assembly (see Fig 1) comprising a stem 20 and a sealing part (28, 40), the elastic member comprising: a first support (upper portion of 3 above bellows) having a first side wall 15; a second support (lower portion of 3 below bellows) having a second side wall 46; and a connection part (bellows at the lead line for “3” in Fig 1) connecting the first support and the second support and comprising a plurality of peaks and a plurality of valleys alternatingly disposed in an outward direction (see bellows in e.g. Fig 1), wherein the elastic member has a through hole penetrating the upper first support, the connection part, and the second support along an axial direction of the elastic member (see e.g. Fig 1), and a space is defined within the elastic member for accommodating the stem of the pump assembly (see e.g. Fig 1), wherein the first support extends one end of the connection part, and the first side wall of the first support accommodates the stem of the pump assembly to restrict a lateral movement of the elastic member (See e.g. Fig 1), wherein the second support extends another end of the connection part (extends lower part of bellows as in e.g. Fig 1), and the second side wall of the second support is supported by the sealing part of the pump assembly to restrict the lateral movement of the elastic member (see e.g. Fig 1), and wherein when the elastic member is compressed along the axial direction (see e.g. Fig 3), the plurality of peaks and the plurality of valleys are bent to assist a pump action of the pump assembly (see e.g. Fig 3 and col 8 lines 42-44), and wherein one of the first side wall and the second side wall has a multi-step structure (see the steps in annotated Fig 1 herein which correspond to the steps of applicant’s Fig 1 with the top step being a step onto the top of wall 15).  

    PNG
    media_image1.png
    781
    646
    media_image1.png
    Greyscale

 	2. (Previously Presented) The elastic member of claim 1, wherein the elastic member is configured to be accommodated in the pump assembly in a partially compressed state (see e.g. Fig 3).  
 	5. (Original) The elastic member of claim 1, wherein: the elastic member is a bellows type; and the connection part is integrally formed along a circumference of the elastic member and a side surface of the elastic member is sealed (see e.g. Fig 1).  
 	6. (Currently Amended) The elastic member of claim 5, wherein at least one air path for releasing air when the elastic member is compressed is disposed in at least one of the first support and the second support (see the hollow interior of bellows 3 in e.g. Fig 1).  
 	11. (Previously Presented) The elastic member of claim 1, wherein the elastic member is disposed between the stem and the sealing part and is configured to provide an elastic force to the stem from the sealing part See e.g. Fig 1 ).  
 	12. (New) The elastic member of claim 1, wherein the multi-step structure comprises: 4App. No.: 16/934,398 Reply to Office Action of Mar. 4, 2022 a first step structure having a first through hole; and a second step structure having a second through hole (see annotated Fig 1 herein).  
 	13. (New) The elastic member of claim 12, wherein a diameter of the first step structure is greater than a diameter of the second step structure, and the first step structure is located at a more distal portion of the elastic member compared to the second step structure (see e.g. Fig 1).  
 	14. (New) The elastic member of claim 12, wherein a diameter of the first through hole is greater than that of the second through hole, and the first step is located at a more distal portion of the elastic member compared to the second step (see e.eg Fig 1).  
 	15. (New) The elastic member of claim 13, wherein the diameter of the second through hole has the same with an inner diameter of adjacent one of the plurality of valleys (see annotated Fig 1 herein wherein the inner diameter of through hole 2 is the same as the diameter of the valley of the inner part of the bellows 3).  
 	16. (New) The elastic member of claim 1, wherein a diameter of each step of the multi- step structure increases towards a distal portion of the elastic member (see e.g. Fig 1).  
 	17. (New) The elastic member of claim 1, wherein each step of the multi-step structure comprises a step-through-hole, the closer to the distal end of the elastic member, the larger a diameter of the step-through-hole (see annotated Fig 1 herein).  

Claim(s) 1, 4, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda US 20050173460.
 	Masuda discloses:
 	1. (Currently Amended) An elastic member (see e.g. elastic in claim 3, 0079, 0094, and 0098) configured to be used in a pump assembly comprising a stem 102 and a sealing part 10 (See Figs 1-4. This is a statement of the manner of employing the claimed elastic member, not a structural limitation of the elected invention of an elastic member. See MPEP 2114 II.), the elastic member comprising: a first support (510) having a first side wall (wall 1 in annotated Fig 4 herein); a second support (602) having a second side wall (wall 2 in annotated Fig 4 herein); and a connection part (601) connecting the first support and the second support and comprising a plurality of peaks and a plurality of valleys alternatingly disposed in an outward direction (see bellows 601 in e.g. Fig 4), wherein the elastic member has a through hole penetrating the upper first support, the connection part, and the second support along an axial direction of the elastic, and a space is defined within the elastic member for accommodating the stem of the pump assembly member (see e.g. Fig 4 wherein the interior of 510 601 and 602 is hollow), wherein the first support extends one end of the connection part, and the first side wall of the first support accommodates the stem of the pump assembly to restrict a lateral movement of the elastic member (See e.g. Fig 4), wherein the second support extends another end of the connection part, and the second side wall of the second support is supported by the sealing part of the pump assembly to restrict the lateral movement of the elastic (extends lower part of bellows as in e.g. Fig 4), and wherein when the elastic member is compressed along the axial direction (see e.g. Fig 3), the plurality of peaks and the plurality of valleys are bent to assist a pump action of the pump assembly (see e.g. Fig 3 and col 8 lines 42-44), and wherein one of the first side wall and the second side wall has a multi-step structure (see the steps in annotated Fig 4 herein).  
 	4. (Currently Amended) The elastic member of claim 1, wherein sizes of each of the plurality of peaks and the plurality of valleys increase in the axial direction (see e.g. 601 in Fig 4).
 	19. (New) The elastic member of claim 1, a size of each of the plurality of peaks and the plurality of valleys increase along the axial direction from the first support to the second support (see 601 in e.g. Fig 4).


    PNG
    media_image2.png
    772
    643
    media_image2.png
    Greyscale

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andris US 5238156 in view of Bilski US 20200180017.
 	Regarding claim 3, Masuda does not disclose the material of the bellows and thus does not disclose wherein the elastic member is formed of at least one among polyetheretherketone (PEEK), polycarbonate (PC), polyoxymethylene (POM), polyketone (POK), polybutylene terephthalate (PBT), and polyoxypropylene (POP). 
	Bilski discloses wherein the elastic member is formed of at least one among polyetheretherketone (PEEK), polycarbonate (PC), polyoxymethylene (POM), polyketone (POK), polybutylene terephthalate (PBT), and polyoxypropylene (POP) (see PEEK in 0055).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize PEEK as taught by Bilski in the bellows of Andris to gain the benefit of using a material known to be used in bellows.
 	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
 	
 	 
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andris US 5238156 in view of Masuda US 20050173460.
 	Andris does not disclose the limitations of claims 4 and 19.
 	Masuda discloses:
 	Claim 4: wherein sizes of each of the plurality of peaks and the plurality of valleys increase in the axial direction (see e.g. 16 in Figs 1-2).  
 	Claim 19: a size of each of the plurality of peaks and the plurality of valleys increase along the axial direction from the first support to the second support (see e.g. 16 in Figs 1-2).    
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a tapered bellows, as taught by Masuda, in the bellows of Andris to gain the benefit of providing an increasing the elastic force as the bellows is depressed downward with the larger diameter allowing a larger elastic force.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda US 20050173460 in view of Smith US 2992843.
 	Regarding claim 20, Masuda does disclose connecting elements 501 and 602 which do not appear to be flexible, as the bellows 601 is flexible. However, Masuda does not provide details of the materials. Thus Masuda does not explicitly disclose the limitations of claim 20.  
 	However, Smith discloses a connecting element 24 of a flexible bellows 25 is made of a material that is more rigid and less elastic than the bellows (see e.g. col 2 lines 8-10).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize connecting elements on the end of bellows which are more rigid than the bellows, as taught by Smith, in the system of Masuda to gain the benefit of allowing the bellows to be rigidly interlocked with mating members of the pump.


Response to Arguments
Regarding applicant’s arguments concerning Masuda, as detailed above, Masuda discloses the limitations of claim 1 as amended. Regarding applicant’s arguments concerning the other references, the arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746